                 Case 2:17-cv-04429-ODW-E Document 61 Filed 06/10/19 Page 1 of 5 Page ID #:600



                     1 MORGAN, LEWIS & BOCKIUS LLP
                       Larry L. Turner (Admitted Pro Hac Vice)
                     2 larry.turner@morganlewis.com
                       1701 Market Street
                     3 Philadelphia, PA 19103-2921
                       Tel: +1.215.963.5000
                     4 Fax: +1.215.963.5001
                     5 MORGAN, LEWIS & BOCKIUS LLP
                       Jason S. Mills, Bar No. 225126
                     6 jason.mills@morganlewis.com
                       Joseph V. Marra III, Bar No. 238181
                     7 joseph.marra@morganlewis.com
                       300 South Grand Avenue
                     8 Twenty-Second Floor
                       Los Angeles, CA 90071-3132
                     9 Tel: +1.213.612.2500
                       Fax: +1.213.612.2501
                    10
                       Attorneys for Defendants
                    11 THE BOEING COMPANY; BOEING
                       DEFENSE, SPACE & SECURITY; BOEING
                    12 NETWORK & SPACE SYSTEMS
                    13
                    14
                                                    UNITED STATES DISTRICT COURT
                    15
                                                  CENTRAL DISTRICT OF CALIFORNIA
                    16
                         MICHAEL BRENT, an individual,            Case No. 2:17-cv-04429-ODW-E
                    17
                                                 Plaintiff,       DECLARATION OF ARLEEN
                    18                                            SCHUSTER IN SUPPORT OF
                                           vs.                    DEFENDANTS’ MOTION FOR
                    19                                            SUMMARY JUDGMENT OR, IN
                         THE BOEING COMPANY, a                    THE ALTERNATIVE, PARTIAL
                    20   Delaware corporation; BOEING             SUMMARY JUDGMENT
                         DEFENSE, SPACE & SECURITY, a
                    21   division of BOEING, business entity      Judge:            Hon. Otis D. Wright II
                         form unknown; BOEING NETWORK             Date:             July 15, 2019
                    22   & SPACE SYSTEMS, a part of               Time:             1:30 p.m.
                         BOEING DEFENSE, SPACE &                  Ctrm:             5D
                    23   SECURITY, a business entity, form
                         unknown and DOES 1-10,                   Case Filed:       June 14, 2017
                    24                                            Pretrial Conf.:   August 19, 2019
                                                 Defendants.
                    25                                            Trial Date:       September 24, 2019
                    26
                    27
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                           DECLARATION OF ARLEEN SCHUSTER
                         DB2/ 35549318.2
                                                                                         2:17-cv-04429-ODW-E
                 Case 2:17-cv-04429-ODW-E Document 61 Filed 06/10/19 Page 2 of 5 Page ID #:601



                     1                          DECLARATION OF ARLEEN SCHUSTER
                     2            I, Arleen Schuster, declare and state as follows:
                     3            1.       I am currently employed by The Boeing Company (“Boeing”) in the
                     4   position of Human Resources Generalist (Level 4), a position I have held since
                     5   2003. I submit this declaration in support of Defendants’ Motion for Summary
                     6   Judgment or, in the Alternative, Partial Summary Judgment. I know the facts in
                     7   this declaration to be true of my own personal knowledge. If called as a witness, I
                     8   could and would testify competently to the matters set forth below.
                     9            2.       I am employed in Boeing’s Human Resources Department, and one of
                    10   my areas of responsibility has been the Boeing Test & Evaluation (“BT&E”)
                    11   business group in El Segundo, California, for the past twelve years. My office has
                    12   been in El Segundo during that period. Until April of 2018, I served as a Human
                    13   Relations Business Partner (“HRBP”).
                    14            3.       In my capacity as HRBP, I am familiar with Michael Brent, an hourly
                    15   technician in the El Segundo Space Simulation Lab (“SSL”) under the BT&E
                    16   organization.
                    17            4.       In late October of 2015, in accordance with Boeing’s policies,
                    18   practices and procedures, William Churley informed me that Mr. Brent and his
                    19   supervisor, salaried lead Patrick Sawyer, had a disagreement at work. Mr. Churley
                    20   and I agreed that it would be appropriate for Mr. Churley (as opposed to Human
                    21   Resources) to further investigate by interviewing the third shift employees. Mr.
                    22   Churley then interviewed numerous Boeing employees who worked on third shift
                    23   in the SSL.
                    24            5.       Mr. Churley reported his findings back to me after completing several
                    25   interviews of third shift employees, which employees had raised to Mr. Churley
                    26   their concerns about Mr. Brent’s work habits and demeanor towards them. None of
                    27   the people interviewed raised concerns about Mr. Sawyer. Based on Mr. Churley’s
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                       1         DECLARATION OF ARLEEN SCHUSTER
 ATTORNEYS AT LAW                                                                                 2:17-cv-04429-ODW-E
   LOS ANGELES
                         DB2/ 35549318.2
              Case 2:17-cv-04429-ODW-E Document 61 Filed 06/10/19 Page 3 of 5 Page ID #:602



                    1   report of what the third shift employees told him about Mr. Brent’s behavior, Mr.
                    2   Churley and I agreed that Mr. Churley should address the third shift’s concerns
                    3   directly with Mr. Brent in a coaching session. I understand that Mr. Churley and
                    4   Ms. Syas-Brandon did coach Mr. Brent on his workplace attitude and demeanor in
                    5   March of 2016.
                    6            6.       In April of 2018, Tien Van, a manager at El Segundo, informed me
                    7   that Mr. Brent continued to request that Mr. Van appoint him as an hourly lead on
                    8   third shift, but that Mr. Van had already explained to Mr. Brent that there was no
                    9   business justification for an hourly lead on third shift at that time because there
                 10     were only two technicians (including Mr. Brent) working on third shift. Further,
                 11     Mr. Brent was concerned that he was not being considered for the principal
                 12     technician position, which was only available to technicians working on first shift.
                 13     A true and correct copy of Mr. Van’s April 20, 2018, email to me on this subject is
                 14     attached hereto as Exhibit 13.
                 15              7.       On June 24, 2018, Mr. Brent contacted me to request a meeting, and
                 16     we met on June 27, 2018. During that meeting, Mr. Brent explained that someone
                 17     recently had spit chewing tobacco on his truck in the Boeing parking lot, and that
                 18     this was not the first time this has happened to him. He stated that someone did the
                 19     same thing and also spilled soda on his automobile in the past. He told me that he
                 20     was worried and fearful, and that he reported this recent incident to security. He
                 21     then said he wanted to talk to someone in Human Resources about hourly lead
                 22     positions, having spoken to his manager several times about it already. He stated
                 23     that other employees with less experience became hourly leads; although when he
                 24     told me these other employees worked on first shift, I reminded him that SSL has
                 25     more employees on first shift, and that there is a Lead Description document that
                 26     stated that an hourly lead should be leading at least 5 employees. I told him that I
                 27     would send him a copy of that Lead Description.
                 28              8.       Mr. Brent went on to state that his former salaried lead, Patrick
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                       2          DECLARATION OF ARLEEN SCHUSTER
 ATTORNEYS AT LAW
                                                                                               2:17-cv-04429-ODW-E
   LOS ANGELES
                        DB2/ 35549318.2
              Case 2:17-cv-04429-ODW-E Document 61 Filed 06/10/19 Page 4 of 5 Page ID #:603



                    1   Sawyer, retired and was replaced with another salaried lead. He also explained that
                    2   the former hourly lead on third shift, Vince Cooney, had also retired and no hourly
                    3   lead had been designated on third shift to replace Mr. Cooney. I asked Mr. Brent if
                    4   he would be willing to move to another shift if an hourly lead opportunity became
                    5   available. He said “No.” He told me that he liked third shift and that it took him
                    6   time to get approval to work on third shift.
                    7            9.       I further told Mr. Brent that the El Segundo site has been reducing the
                    8   number of hourly leads across the entire site, and has been pressuring BT&E to
                    9   reduce its number of hourly leads, which BT&E has been striving to do—but
                 10     BT&E still has the worst ratio of hourly leads to hourly technicians at the site, and
                 11     needed to keep reducing the number of hourly leads, not making more hourly leads.
                 12     I also explained to Mr. Brent that simultaneously, the work force in SSL is
                 13     shrinking due to layoffs, which only exacerbates the problem of having too many
                 14     hourly leads per hourly technicians.
                 15              10.      Following the meeting, I emailed Mr. Brent a Lead Description
                 16     document that contained information regarding Boeing’s criteria for designating
                 17     hourly leads and the ratio of hourly leads to technicians that Boeing seeks to
                 18     maintain. I also provided Mr. Brent with the contact information for Todd
                 19     Schroeder in Boeing’s EEO department, as well as the hyperlink for Boeing’s
                 20     Ethics Support resources. A true and correct copy of my email to Mr. Brent and its
                 21     attachment is attached hereto as Exhibit 14.
                 22              11.      At Mr. Brent’s request, I also arranged a further meeting, among
                 23     myself, Mr. Brent, and Mr. Mejia, his senior manager, which took place on July 11,
                 24     2018. Mr. Brent explained that he felt like he was being ignored and overlooked, or
                 25     possibly discriminated against in not being made hourly lead on third shift. Mr.
                 26     Mejia reiterated much of what I told Mr. Brent at our prior meeting: BT&E has
                 27     been tasked to reduce the number of hourly leads in SSL.
                 28              12.      On July 12, 2018, Mr. Brent emailed me a copy of the report he filed
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                      3        DECLARATION OF ARLEEN SCHUSTER
 ATTORNEYS AT LAW
                                                                                                 2:17-cv-04429-ODW-E
   LOS ANGELES
                        DB2/ 35549318.2
Case 2:17-cv-04429-ODW-E Document 61 Filed 06/10/19 Page 5 of 5 Page ID #:604
